Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of November 21, 2007 by and between Marsh & McLennan Companies, Inc.
(together with its successors and assigns, “MMC” or the “Company”), a Delaware
corporation, and Peter J. Beshar (the “Executive”).

WHEREAS, the Executive and the Company desire to embody in this Agreement the
terms and conditions of the Executive’s continued employment by the Company;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Agreement, including the compensation paid to the Executive, the parties
hereby agree:

ARTICLE 1

Employment, Duties and Responsibilities

1.1 Employment; Reporting. The Company shall continue to employ the Executive as
the Executive Vice President and General Counsel. The Executive hereby accepts
such employment, subject to the terms and conditions of this Agreement. The
Executive shall report directly to the Chief Executive Officer of the Company
(the “Chief Executive Officer”).

1.2 Duties and Responsibilities.

(a) The Executive shall have such duties and responsibilities and powers and
authority as those normally associated with the position of Executive Vice
President and General Counsel of the Company, as well as any additional duties,
responsibilities and/or powers and authority assigned to him by the Chief
Executive Officer which are consistent with his position as Executive Vice
President and General Counsel of the Company.

The Executive agrees to use his best efforts to promote the interests of MMC,
and agrees that he will devote his entire working time, care and attention to
his duties, responsibilities and obligations to the Company throughout the Term
(as defined in Section 2.1 hereof). The Executive may serve on the boards of
other civic, charitable and corporate entities with the prior written consent of
the Chief Executive Officer and manage his personal investments and affairs, so
long as such activities do not, either individually or in the aggregate,
interfere with the Executive’s duties and responsibilities as Executive Vice
President and General Counsel.

 

-1-



--------------------------------------------------------------------------------

ARTICLE 2

Term

2.1 Employment Period. The initial term of the Executive’s employment under this
Agreement (the “Initial Term”) shall commence on November 21, 2007 (the
“Effective Date”) and shall continue through November 20, 2010. Thereafter, this
Agreement shall automatically renew for successive one (1) year terms (each, a
“Renewal Term”) unless either party sends a notice of termination to the other
party in accordance with Section 6.2 hereof at least ninety (90) days prior to
the expiration of the Initial Term or Renewal Term, as the case may be. The
Initial Term, together with any and all Renewal Terms, if any, are the “Term.”

2.2 Payment Due to Non-Renewal by the Company. If the Company sends a notice of
termination of the Term to the Executive as provided in Section 2.1 hereof, and
after the expiration of the Term the Executive’s employment is terminated (A) by
the Company without Cause (as defined in Section 5.1 hereof) or due to death or
Disability (as defined in Section 5.4 hereof) or (B) by the Executive for any
reason, then the Company shall pay to the Executive, in a lump sum within five
(5) days of the effective date of such termination of employment, a cash amount
equal to the Executive’s then-current annualized base salary (but not less than
his Base Salary as of the last day of the Term).

ARTICLE 3

Compensation

As compensation and consideration for the performance by the Executive of his
obligations under this Agreement, during the Term the Executive shall be
entitled to the compensation and benefits set forth in this Article 3 (subject,
in each case, to the provisions of Article 5 hereof).

3.1 Base Salary. The Executive shall receive an annual base salary (“Base
Salary”) of $875,000. The Base Salary shall be reviewed at least annually by the
Compensation Committee (the “Committee”) of the Board of Directors of MMC (the
“Board”) and may be increased (but not decreased) in the sole discretion of the
Committee. If the Executive’s Base Salary is increased, the increased amount
shall thereafter be the Base Salary. The Base Salary shall be payable in
installments, consistent with the Company’s payroll procedures in effect from
time to time.

3.2 Annual Bonus. In addition to Base Salary, the Executive shall be eligible to
participate throughout the Term in such annual bonus plans and programs as may
be in effect from time to time in accordance with the Company’s compensation
practices and the terms and provisions of any such plans or programs. The
Executive’s target annual bonus opportunity will range between one hundred fifty
percent (150%) and two hundred fifty percent (250%) of his Base

 

-2-



--------------------------------------------------------------------------------

Salary. The actual bonus amounts will be determined by the Committee based on
the achievement of Company and individual performance goals. The Annual Bonus
shall be paid in the same time and manner as corresponding awards to other
senior executives of the Company generally.

3.3 Long-Term and Equity Compensation.

The Executive shall also be eligible to participate in MMC’s long-term incentive
compensation plans (including its equity-compensation plans), applicable to
MMC’s senior executive officers and as determined by the Committee in a manner
consistent with the treatment of other senior executives. The specific awards
under these plans will be made by the Committee in its sole discretion,
commensurate with the Executive’s position as Executive Vice President and
General Counsel of the Company and consistent with the treatment of other senior
executives. Notwithstanding the foregoing, the Committee shall each year grant
to the Executive, no later than it makes corresponding awards to other senior
executives of the Company generally, and on terms and conditions that are both
consistent with this Agreement and no less favorable to the Executive than the
terms and conditions that apply to corresponding awards to other senior
executive participants generally, long-term incentive compensation with a
combined grant-date target value between two hundred percent (200%) and three
hundred percent (300%) of the Executive’s Base Salary, as determined by the
Committee; provided that the combined grant-date target value for the
Executive’s long-term incentive compensation to be granted annually during the
Term, the composition of which shall be determined by the Committee, shall be no
less than $1.75 million.

3.4 Benefit Plans. The Executive and the Executive’s spouse and eligible
dependents, as the case may be, shall be eligible to participate in employee
benefit and fringe benefit plans and programs provided by the Company, including
but not limited to retirement, life insurance, health, dental and disability
plans and programs, on terms and conditions generally applicable to executives
of the Company. Nothing herein shall limit the Company’s ability to change,
modify, cancel or amend any such plans.

3.5 Executive Financial Services Program. Throughout the Term, the Executive
shall be eligible to participate in the MMC Financial Services Program, as in
effect from time to time.

3.6 Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to its written policies
relating to business-related expenses as in effect, from time to time, during
the Term, a copy of which has previously been made available to the Executive.

3.7 Vacation. The Executive shall be entitled to paid vacation in accordance
with the Company’s policy in effect from time to time during the Term.

3.8 Indemnification. Executive shall be entitled to indemnification in
accordance with the Company’s by-laws as in effect on the date hereof, subject
to applicable law. Any expenses (including damages, losses, judgments, fines,

 

-3-



--------------------------------------------------------------------------------

penalties, settlements, costs, attorneys’ fees, and expenses of establishing a
right to indemnification), that are subject to such indemnification and are or
may be incurred in connection with a proceeding shall be paid by the Company in
advance within 30 days of a request by Executive, which shall be accompanied by
documentation substantiating such expenses. Executive shall promptly deliver to
the Company an undertaking, in such form as the Company shall specify, to
reimburse the Company for expenses to which Executive is adjudged not to be
entitled to indemnification.

ARTICLE 4

Noncompetition/Nonsolicitation/Confidentiality

4.1 Noncompetition and Nonsolicitation Periods

(a) During the Executive’s employment with the Company or any subsidiary and
during the 12 month period following termination of the Executive’s employment
with the Company or any subsidiary for any reason (other than a termination of
employment by the Company due to Disability (as defined in Section 5.4 hereof),
the Executive shall not, directly or indirectly:

 

  (i) engage in any Competitive Activity or

 

  (ii) whether on behalf of himself or any other person or entity (x) solicit
any customer or client of the Company or any subsidiary with respect to a
Competitive Activity or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary.

For purposes of this Agreement, “Competitive Activity” shall mean the
Executive’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any subsidiary conducted by the Company or
such subsidiary as of the date of the termination of the Executive’s employment;
provided, however, that the Executive may be employed by or otherwise associated
with:

 

  (i) a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any subsidiary but as to which such subsidiary,
division, segment, unit, etc., the Executive has absolutely no direct or
indirect responsibilities or involvement, or

 

  (ii) a company where the Competitive Activity is:

 

  (x) from the perspective of such company, de minimis with respect to the
business of such company and its affiliates, and

 

  (y) from the perspective of the Company or any subsidiary, not in material
competition with the Company or any subsidiary.

 

-4-



--------------------------------------------------------------------------------

  (iii) it is specifically agreed and understood that the practice of law in any
capacity by Executive, including in the context of a law firm, business entity
(as general counsel or like position) governmental agency, academia, or public
interest advocacy, following termination of Executive’s employment with the
Company is not a “Competitive Activity.”

(b) At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade secret or proprietary or confidential
information of any customer or client or other entity to which the Company or
any subsidiary owes an obligation not to disclose such information, which the
Executive acquires during the Executive’s employment with the Company or any
subsidiary, including but not limited to records kept in the ordinary course of
business except:

 

  (i) As such disclosure or use may be required or appropriate in connection
with the Executive’s work as an employee of the Company or any subsidiary;

 

  (ii) When required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or any subsidiary
or by any administrative or legislative body (including a committee thereof)
with apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information;

 

  (iii) As to such confidential information that becomes generally known to the
public or trade without the Executive’s violation of this Section 4.1(b); or

 

  (iv) To the Executive’s spouse and/or the Executive’s personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any improper disclosure or use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary by an Exempt Person shall be deemed to be a breach of this
Section 4.1(b) by the Executive.

(c) The Executive acknowledges and agrees that the covenants contained in
Sections 4.1(a) and (b) hereof are reasonable and necessary to protect the
confidential information and goodwill of the Company and its subsidiaries. The
Executive further represents that his experience and capabilities are such that
the provisions of Sections 4.1(a) and (b) hereof will not prevent him from
earning a livelihood.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 5

Termination; Change of Control

5.1 Termination by the Company. The Company shall have the right, subject to the
terms of this Agreement, to terminate the Executive’s employment at any time,
with or without “Cause.” The Company shall give the Executive written notice of
a termination for Cause (the “Cause Notice”) in accordance with Section 6.2
hereof. The Cause Notice shall state the particular action(s) or inaction(s)
giving rise to the termination for Cause. No action(s) or inaction(s) will
constitute Cause unless (1) a resolution finding that Cause exists has been
approved by a majority of all of the members of the Board at a meeting at which
the Executive is allowed to appear with his legal counsel and (2) where remedial
action is feasible, the Executive fails to remedy the action(s) or inaction(s)
within ten (10) days after receiving the Cause Notice. If the Executive so
effects a cure to the satisfaction of the Board, the Cause Notice shall be
deemed rescinded and of no force or effect. For purposes of this Agreement,
“Cause” shall mean only:

(a) any willful refusal by the Executive to follow lawful directives of the
Chief Executive Officer or the Board which are consistent with the scope and
nature of the Executive’s duties and responsibilities as set forth herein;

(b) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or of any crime involving moral turpitude, fraud or embezzlement;

(c) any gross negligence or willful misconduct of the Executive resulting in a
material loss to the Company or any of its subsidiaries, or material damage to
the reputation of the Company or any of its subsidiaries;

(d) any material breach by the Executive of any one or more of the covenants
referred to in Article 4 hereof; or

(e) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

5.2 Termination by the Executive. The Executive shall have the right, subject to
the terms of this Agreement, to terminate his employment at any time with or
without “Good Reason.” For purposes of this Agreement, “Good Reason,” shall mean
the occurrence of any of the following during the Term, without the Executive’s
prior written consent (provided that an isolated, insubstantial or inadvertent
action not taken in bad faith which is remedied by the Company promptly after
receipt of notice thereof given by the Executive shall not constitute Good
Reason): (A) a material diminution in the Executive’s position (including
status, offices, titles, reporting lines or reporting requirements), authority,
duties, or responsibilities as contemplated by this Agreement; (B) any removal
of the Executive from his position as Executive Vice President and General
Counsel of the Company; (C) any failure by the Company to comply with the
provisions of Article 3

 

-6-



--------------------------------------------------------------------------------

hereof; (D) a failure by the Company to comply with any other material provision
of this Employment Agreement; or (E) a change in the Executive’s principal work
location to more than 50 miles from his current work location. The Executive
must give the company written notice in accordance with Section 6.2 hereof of
Good Reason termination of employment within 60 days of the first occurrence (as
determined without regard to any prior occurrence that was subsequently remedied
by the Company) of the applicable circumstance set forth above. Such notice must
specify which of the circumstances set forth above the Executive is relying on,
and the particular action(s) or inaction(s) giving rise to such circumstance.
The Good Reason termination must be effective no earlier than 30 days and no
later than 60 days after the Executive’s delivery of the written notice;
provided, however, that the Company may remedy such circumstances within 30 days
after receipt of the written notice.

5.3 Death. In the event the Executive dies during the Term, the Executive’s
employment shall automatically terminate, such termination to be effective on
the date of the Executive’s death.

5.4 Disability. In the event that the Executive shall suffer a disability during
the Term which shall have prevented him from performing satisfactorily his
obligations hereunder for a period of at least ninety (90) consecutive days or
one hundred eighty (180) non-consecutive days within any three hundred
sixty-five (365) day period (“Disability”), the Company shall have the right to
terminate the Executive’s employment, such termination to be effective upon the
giving of notice thereof to the Executive in accordance with Section 6.2 hereof.

5.5 Effect of Termination.

(a) In the event of termination of the Executive’s employment for any reason
during the Term, the Term shall end as of the date of termination and the
Company shall provide to the Executive (or his beneficiary, heirs or estate in
the event of his death), as provided in Section 5.7 hereof, (i) any Base Salary
to the extent not theretofore paid, (ii) any reimbursable business expenses that
have not yet been reimbursed, and (iii) if not yet paid, the earned annual bonus
for the calendar year that preceded the time of the termination (collectively,
the “Accrued Obligations”), within fifteen (15) days of Executive’s termination.

(b) In the event of termination of the Executive’s employment during the Term
(i) by the Company for Cause or (ii) by the Executive other than for Good
Reason, neither the Executive nor any beneficiary, heir or estate of the
Executive shall be entitled to any further compensation other than the Accrued
Obligations. In such event, all of the Executive’s outstanding unvested
equity-based awards shall be immediately forfeited, except to the extent
otherwise provided in the terms and conditions for such awards or in any
applicable Company Plan.

(c) In the event of termination of the Executive’s employment during the Term
(i) by the Company based on the Disability of the Executive as defined in
Section 5.4 hereof, or (ii) due to the Executive’s death, the Company shall pay
the Executive (or his estate, beneficiary or heir in the case of death), in
addition to the Accrued Obligations, a prorated

 

-7-



--------------------------------------------------------------------------------

target annual bonus for the year in which the termination occurs based on the
portion of the year elapsed as of the date of such termination. Any such bonus
amount shall be paid subject to the conditions in Section 5.7 hereof. In
addition, upon such a termination, all unvested equity awards held by the
Executive as of the date of termination that were granted to the Executive
pursuant to Section 3.3 hereof or that certain employment agreement by and
between the Company and Executive, dated November 22, 2004 (the 2004 Agreement)
shall immediately fully vest as of the date of termination.

(d) In the event of termination of the Executive’s employment during the Term
(i) by the Company other than for Cause (and not due to the Executive’s death or
Disability), or (ii) by the Executive for Good Reason, in either case which is
not covered by Section 5.6 hereof, the Company shall pay the Executive, in
addition to the Accrued Obligations, a lump sum amount equal to two hundred
fifty percent (250%) times the sum of (x) the Executive’s then-current Base
Salary and (y) the average annual bonus actually paid to the Executive
(including any amounts deferred under any Company arrangement as well as
non-cash amounts that are specifically designated as being part of the annual
bonus, if any) for the three calendar years prior to the calendar year in which
the termination takes place (such sum is the “Annual Compensation”). The
Executive shall also be entitled to a prorated annual bonus for the year in
which the termination occurs based on the degree of achievement of goals at
year-end under the bonus program in effect at the time of termination and the
portion of the year elapsed as of the date of such termination. The degree of
achievement of goals shall be determined in accordance with the bonus program,
except that should any goals be of a subjective nature, the degree of
achievement thereof shall be determined by the Committee in its sole discretion.
Any such bonus amount shall be paid at the same time as annual bonuses for the
year are paid to the Company’s senior executives generally. The Company shall
also maintain, for the continued benefit of Executive, his spouse and his
dependents, continuation of group medical and dental coverage as provided under
COBRA (or substantially equivalent alternative coverage) for a period of one
(1) year after the Executive’s termination of employment; provided that the
Company shall continue to pay, or reimburse the Executive for, the Company’s
cost (as if the Executive were an active employee of the Company) (the “Welfare
Benefit”). In addition, upon such a termination, all unvested equity awards held
by the Executive as of the date of termination that were granted to the
Executive pursuant to Section 3.3 hereof or the 2004 Agreement shall immediately
fully vest as of the date of termination.

5.6 Change in Control. Upon the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason (i) during the 6-month
period immediately preceding the occurrence of a Change in Control (as defined
in the Company’s 2000 Senior Executive Incentive and Stock Award Plan, as in
effect on the date hereof) or (ii) during the 2-year period immediately
following a Change in Control, the Executive shall be entitled to receive, in
addition to the Accrued Obligations and the Welfare Benefit, promptly following
the later of such termination and such a Change in Control, a lump sum amount
equal to two hundred fifty percent (250%) times the Annual Compensation (as
defined in Section 5.5(d) hereof). The Executive shall also be entitled to a
prorated annual bonus for the year in which the termination occurs based on the
portion of the year elapsed as of the date of such termination

 

-8-



--------------------------------------------------------------------------------

multiplied by the greater of (I) the Executive’s target annual bonus for the
year of termination or (II) the average annual bonus actually paid to the
Executive (including any such amounts deferred under any Company arrangement as
well as non-cash amounts that are specifically designated as being part of the
annual bonus, if any) for the three calendar years prior to the calendar year in
which the termination takes place. Any such bonus amount shall be paid as
provided in Section 5.7 hereof. The vesting of equity-based awards held by the
Executive as of the date of the Change in Control shall be determined in
accordance with the terms and conditions of the applicable equity compensation
plan and/or grant or agreement, provided, however, that all equity based awards
granted to Executive which are unvested on the date of termination shall then
immediately fully vest. Payments due to the Executive under this Section 5.6
shall be offset, dollar-for-dollar, by corresponding amounts (if any) previously
paid under Section 5.5(d) (e.g., if the termination occurred prior to the
pertinent Change in Control).

5.7 Conditions. Any payments or benefits made or provided pursuant to this
Article 5 (other than the Accrued Obligations) are subject to the Executive’s:

(a) compliance with the provisions of Article 4 and Section 5.9 hereof (provided
that this shall not affect the timing of the payment to the Executive provided
for below in this Section 5.7 unless the Executive is in material breach of any
of such provisions as of the time such payment is to be made);

(b) delivery to the Company of an executed General Release, which shall be
substantially in the form attached hereto as Exhibit A, with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

The items referred to in Section 5.7(b) shall be delivered to the Company in
time to allow payments hereunder to qualify as “short term deferrals” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

Subject to Section 6.12(a) hereof, any amounts due following a termination under
this Agreement (other than the Accrued Obligations, which shall be paid when due
or on such later date as may be required to avoid any “additional tax” under
Section 409A shall not be due until after the expiration of any revocation
period applicable to the General Release without the Executive having revoked
such General Release, and any such amounts shall be paid to the Executive within
thirty (30) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or the earliest date as may be
required to avoid any “additional tax” under Section 409A)). Nevertheless (and
regardless of whether the General Release has been executed by the Executive),
upon any termination of Executive’s employment, Executive shall be entitled to
receive the Accrued Obligations, payable within thirty (30) days after the date
of termination or in accordance with the applicable plan, program or policy.

 

-9-



--------------------------------------------------------------------------------

5.8 No Mitigation. The Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason. In addition, there shall be no offset against amounts
due to the Executive under this Article 5 or otherwise on account of any
compensation attributable to any subsequent employment.

5.9 Cooperation; Assistance. The Executive agrees to cooperate fully, subject to
reimbursement by the Company of reasonable out-of-pocket costs and expenses,
with the Company or any subsidiary and their counsel with respect to any matter
(including any litigation, investigation or governmental proceeding) which
relates to matters with which the Executive was involved or about which he had
knowledge during his employment with the Company or any subsidiary. Such
cooperation shall include appearing from time to time at the offices of the
Company or any subsidiary or their counsel for conferences and interviews and in
general providing the officers of the Company or any subsidiary and their
counsel with the full benefit of the Executive’s knowledge with respect to any
such matter. The Executive further agrees, upon termination of his employment
for any reason, to assist his successor in the transition of his duties and
responsibilities to such successor. The Executive agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties.

ARTICLE 6

Miscellaneous

6.1 Benefit of Agreement, Assignment; Beneficiary.

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any corporation or person which may acquire
all or substantially all of the assets or business of the Company, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and his personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive’s estate.

(b) The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

-10-



--------------------------------------------------------------------------------

6.2 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by certified
mail, postage prepaid, with return receipt requested or by reputable overnight
courier, addressed: (a) in the case of the Company to the Chief Executive
Officer of the Company at the Company’s then-current headquarters, and (b) in
the case of the Executive, to the Executive’s last known address as reflected in
the Company’s records, or to such other address as either party shall designate
by written notice to the other party. Any notice given hereunder shall be deemed
to have been given at the time of receipt thereof by the person to whom such
notice is given if personally delivered or at the time of mailing if sent by
certified mail or by courier.

6.3 Entire Agreement; Amendment. Except as specifically provided herein, this
Agreement contains the entire agreement of the parties hereto with respect to
the terms and conditions of the Executive’s employment during the Term and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties hereto with respect to compensation due for services
rendered hereunder. For the avoidance of doubt, in the event of any
inconsistency between this Agreement and any plan, program or arrangement of the
Company or its affiliates, the terms of this Agreement shall control. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto. The parties acknowledge the existence of
an Employment Agreement, dated November 22, 2004, by and between them (the 2004
Agreement) which shall continue in full force and effect prior to the
commencement of the Term of this Agreement, but which shall be superseded in its
entirety, (except as otherwise set forth herein) by this Agreement upon the
commencement of the Term of this Agreement.

6.4 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.5 Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.6 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

6.7 Agreement to Take Actions. Each party hereto shall execute and deliver such
documents, certificates, agreements and other instruments and shall take such
other actions, as may be reasonably necessary or desirable in order to perform
his or its obligations under this Agreement or to effectuate the purposes
hereof.

6.8 Dispute Resolution. Any dispute or controversy arising from or relating to
this Agreement and/or the Executive’s employment or relationship with the
Company or any subsidiary other than with respect to Article 3.8 or Article 4.1
hereof shall be exclusively resolved by binding arbitration, to be held in New
York City or in any other

 

-11-



--------------------------------------------------------------------------------

location mutually agreed to by the Company and the Executive in accordance with
the Employment Arbitration Rules of the American Arbitration Association.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The Executive and the Company agree that, in the
event a dispute arises that concerns this Agreement, if the Executive is the
Prevailing Party, the Executive shall be entitled to recover all of his
reasonable fees and expenses, including reasonable attorneys’ fees and expenses,
incurred in connection with the dispute. A “Prevailing Party” is one who is
successful on any significant substantive issue in the action and achieves
either a judgment or award in such party’s favor or some other affirmative
recovery.

6.9 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to
effectuate the intended preservation of such rights and obligations, including
Article 4 hereof.

6.10 Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

6.11 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

6.12 Section 409A.

(a) Notwithstanding the foregoing, if all or any portion of the payments due
under Article 5 hereof are determined to be “nonqualified deferred compensation”
subject to Section 409A of the Code, and the Company determines that Executive
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
the regulations and other guidance issued thereunder, then such payment shall be
made in a lump sum no earlier than the first day of the seventh month following
the month in which Executive’s termination of employment occurs and no later
than 15 days thereafter.

(b) It is intended that this Agreement and the Company’s and the Executive’s
exercise of authority or discretion hereunder shall comply with the provisions
of Section 409A and the treasury regulations relating thereto so as not to
subject the Executive to the payment of interest and tax penalty which may be
imposed under Section 409A. In furtherance of this interest, to the extent that
any regulations or other guidance issued under Section 409A would result in the
Executive being subject to payment of “additional tax” under Section 409A, the
parties agree to use their best efforts

 

-12-



--------------------------------------------------------------------------------

to amend this Agreement in order to avoid the imposition of any such “additional
tax” under Section 409A, which such amendment shall be designed to minimize the
adverse economic effect on the Executive without increasing the cost to the
Company (other than transactions costs), all as reasonably determined in good
faith by the Company and the Executive to maintain to the maximum extent
practicable the original intent of the applicable provisions. This Section 6.12
does not guarantee that payments under this Agreement will not be subject to
“additional tax” under Section 409A.

6.13 Withholding. All compensation paid or provided to the Executive under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first written above. The Company represents that its
execution of this Agreement has been authorized by the Committee.

 

MARSH & MCLENNAN COMPANIES, INC.       By:   

/s/ Michael G. Cherkasky

      Date: 9-11-07 Name:    Michael G. Cherkasky       Title:    President &
Chief Executive Officer      

/s/ Peter J. Beshar

      Date: 9-11-07 PETER J. BESHAR      

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1. For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), on his own behalf and on behalf of his heirs,
executors, administrators, successors, representatives and assigns, does herein
knowingly and voluntarily unconditionally release, waive, and fully discharge
Marsh & McLennan Companies, Inc. and its subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, affiliates,
parents, predecessors, administrators, representatives, attorneys, and
shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release or that arise under
or are preserved by Article 3.8 or 5 of the Employment Agreement, effective as
of November 21, 2007, by and between Company and the Executive (the “Employment
Agreement”) and shall not waive post-termination health-continuation insurance
benefits required by the Employment Agreement, state or federal law.

2. Executive intends this General Release to be binding on his successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1, above. Executive further agrees never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other



--------------------------------------------------------------------------------

tribunal, public or private, against Company arising from or relating to his
employment with or his termination of employment from Company and/or any other
occurrences to the date of this General Release, other than a claim challenging
the validity of this General Release under the ADEA or respecting any matters
not covered by this General Release.

3. Executive is further waiving his right to receive money or other relief in
any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including the United States Equal Employment Opportunity
Commission. Executive further agrees to waive his rights under any other statute
or regulation, state or federal, which provides that a general release does not
extend to claims which Executive does not know or suspect to exist in his favor
at the time of executing this General Release, which if known to him must have
materially affected his settlement with Company.

4. Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

5. In further consideration of the promises made by Company in this General
Release, Executive specifically waives and releases Company from all claims
Executive may have as of the date of this General Release, whether known or
unknown, arising under the ADEA. Executive further agrees that:

 

  (a) Executive’s waiver of rights under this General Release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);

 

  (b) Executive understands the terms of this General Release;

 

  (c) The consideration offered by Company under Article 5 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and not signed the General Release;

 

  (d) Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release;

 

  (e) Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release;

 

  (f) Following Executive’s execution of this General Release, Executive has
seven (7) days in which to revoke this General Release by written notice. An
attempted revocation not actually received by Company prior to the revocation
deadline will not be effective; and



--------------------------------------------------------------------------------

  (g) This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued Obligations) shall
be void and of no force and effect if Executive chooses to so revoke, and if
Executive chooses not to so revoke, this General Release shall then become
effective and enforceable.

6. This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2, above, does not
apply to claims under the ADEA that challenge the validity of this General
Release.

7. To revoke this General Release, Executive must send a written statement of
revocation to:

 

 

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036

Attn: President

  

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:   

 

   

 

       Peter J. Beshar